Citation Nr: 0422034	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for anxiety/depression 
secondary to service-connected right foot disabilities.  

2.  Entitlement to an increased rating for right foot 
hammertoes, currently evaluated 30 percent disabling.  

3.  Entitlement to an increased rating for a neurectomy of 
the right intermediate dorsal cutaneous nerve, associated 
with right foot hammertoes, currently evaluated 10 percent 
disabling.  

4.  Entitlement to a compensable evaluation for residuals of 
an amputation of the distal interphalangeal joint of the 
fourth digit of the right foot, without metatarsal 
involvement, associated with right foot hammertoes.  

5.  Entitlement to special monthly compensation based on loss 
of use of the right foot.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1963 to 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  A January 2003 decision denied increased ratings 
for the veteran's three right foot disabilities, denied 
entitlement to special monthly compensation based on loss of 
use of his right foot, and denied entitlement to a total 
disability rating based on individual unemployability.  A 
January 2004 decision denied service connection for 
anxiety/depression secondary to the service-connected right 
foot disabilities.  

The issues concerning increased ratings, special monthly 
compensation, and a total disability rating based on 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Those issues are not inextricably intertwined, even 
considering the reason for the REMAND.  Therefore, the 
veteran is not prejudiced by the Board's final appellate 
consideration of the issue relating to service connection for 
a psychiatric disorder.  


FINDINGS OF FACT

1.  Service connection is in effect for right foot 
hammertoes, and neurectomy of the right intermediate dorsal 
cutaneous nerve and amputation of the fourth digit of the 
right foot at the distal interphalangeal joint without 
metatarsal involvement, each associated with right foot 
hammertoes.  

2.  The medical evidence does not show that the veteran's 
service-connected right foot disabilities caused anxiety or 
depression or that they caused any existing anxiety or 
depression to increase in disability.  


CONCLUSION OF LAW

Anxiety/depression is not proximately due to or the result of 
the veteran's service-connected right foot disabilities.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
January 2003 rating decision and april 2004 statement of the 
case, the veteran was apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claim.  In addition, by letter dated in 
February 2004, the RO explained the provisions of the VCAA, 
gave additional notice of the evidence needed to substantiate 
the claim on appeal, and asked the veteran to submit or 
authorize the RO to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, and 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2004 
was not given prior to the first AOJ adjudication of the 
veteran's service connection claim, the notice was provided 
prior to the most recent transfer and certification of the 
appellant's case to the Board.  After the notice was 
provided, the case was readjudicated and a statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

However, the RO's February 2004 letter informed the veteran 
of the VCAA's provisions as they pertained to his claim and 
to advise him to submit any additional evidence within 60 
days, although that letter did not specifically contain the 
"fourth element."  The letter, however, did advise the 
veteran that, "If there is any other evidence or information 
that you think will support your claim, please let us know."  
(Emphasis in original.)  Further, in May 2004, the veteran 
returned a form that had been included with the April 2004 
statement of the case, with the box checked indicating that 
he did not have anything else to submit and that he waived 
the remainder of the 60-day response period; he requested 
that the RO proceed immediately with adjudication of his 
appeal.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
multiple occasions that he has communicated with VA regarding 
his claim, the Board finds that the appellant has had ample 
notice of the types of evidence that would support his claim 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  He has not identified any 
evidence not already of record.  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

The record shows that service connection was established for 
hammertoes of the right foot, effective from May 1994.  The 
veteran has subsequently undergone surgery on the foot due to 
the service-connected disability on four occasions between 
May 1994 and March 1999 and again in April 2001, and service 
connection has been established for two additional right foot 
disabilities related to the initial hammertoe disability.  

VA outpatient records dated from April 2001 to July 2003 
reflect regular evaluations in the mental health clinic.  The 
examiners regularly reported psychiatric symptoms related to 
various family situations and problems, either with the 
veteran's father, his mother, or his wife.  A diagnosis of 
anxiety disorder, not otherwise specified was frequently 
listed.  No examiner described any psychiatric symptoms in 
relation to problems with the veteran's right foot 
disability.  

The veteran underwent a comprehensive psychiatric evaluation 
in September 2001.  the examiner set forth in some detail the 
veteran's psychiatric history, past medical history, social 
history, and family history, as well as findings noted on his 
current mental status examination.  The examiner diagnosed 
anxiety disorder, not otherwise specified, but clearly 
attributed his psychiatric symptoms to marital problems that 
were completely unrelated to his service-connected 
disability, e.g., "stress and consternation" due his wife's 
encouragement that he be closer to his family than he wanted.  
Other than noting the veteran's physical problems, the 
examiner did not relate those problems to his psychiatric 
symptomatology.  

A private counselor wrote in July 2003 that she had seen the 
veteran in therapy since January 2003.  She briefly described 
his history of pain and other problems related to his 
service-connected right foot disability.  The counselor 
stated that the veteran 

has decompensated significantly in his 
anxiety disorder and [is] now showing 
symptoms of depression.  Symptoms such as 
feeling hopeless, poor sleep habits, 
appetite problems, concentration and 
focus problems, and lack of enjoyment in 
things that were enjoyable to him in the 
past.  

In my opinion, [the veteran] has 
progressively gotten more anxious with 
adding depression and isolation to his 
list of problems.  Prognosis is guarded 
with the probability of the ongoing 
problems with his constant infections in 
his foot.  [He] will continue to require 
regular support from this Mental Health 
Center therapist on a long term basis as 
well as the probability of marriage 
counseling as a result of his illness.  

A VA psychological evaluation was conducted in December 2003.  
The examiner described the veteran's family, military, work, 
and marital history.  He noted that the veteran indicated 
that his primary difficulties were related to physical rather 
than psychological problems.  The examiner, however, stated 
that the veteran had been seen at the Mental Health Center 
for the previous two years, primarily to help him deal with 
an abusive childhood.  He indicated that the veteran denied 
much in the way of current depression, noting that his mood 
was "good."  The examiner commented that the mental status 
examination was unremarkable.  By way of diagnosis, the 
examiner stated that the veteran had experienced some 
adjustment problems in the past secondary to pain, but they 
appeared to be well resolved.  He noted that he did not feel 
that there were sufficient current signs and symptoms of a 
psychiatric problem to make a diagnosis.  Finally, the 
examiner commented that it was possible that the veteran may 
feel some elements of depression on occasion secondary to his 
current life circumstances, but they were not readily 
apparent on his examination of the veteran.  

Weighing all of the evidence, the Board finds that the 
veteran does not now have anxiety or depression that is 
secondary to his service-connected right foot disabilities.  
Although the veteran's therapist has submitted a very 
statement that is very supportive of his claim, the VA clinic 
records reflecting ongoing outpatient therapy from 2001 to 
2003 indicate other etiologies for his psychiatric symptoms.  
Moreover, the VA psychiatrist who evaluated the veteran in 
September 2001 and the VA psychologist who conducted a 
thorough examination in December 2003 specifically attributed 
any current psychiatric symptoms, if any, to the veteran's 
family and marital problems, rather than to his service-
connected right foot disabilities.  The Board accords greater 
probative value to the opinions of the VA psychologist and VA 
psychiatrist, who had an opportunity to review all of the 
veteran's treatment records in conjunction with their 
evaluations, as well as to the notes of treating therapists 
themselves from 2001 to 2003, rather than to the therapist 
who treated the veteran for a few months in 2003, 
particularly given the potential for secondary gain in 
statements made by the veteran to the latter therapist.  

Further, there is no medical evidence-and the veteran has 
not even claimed-that his service-connected right foot 
disabilities have caused any pre-existing anxiety or 
depression to increase in disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995) (when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation).  

Therefore, the Board concludes that any current anxiety or 
depression is not proximately due to or the result of the 
veteran's service-connected right foot disabilities.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for anxiety/depression secondary to 
service-connected right foot disabilities is denied.  


REMAND

After the RO had certified the case to the Board, but before 
its physical transfer to the Board, the veteran called the RO 
to indicate that he had just seen his VA orthopedic surgeon 
and to request that the records of that visit be obtained and 
forwarded to the Board in support of his claim.  The file 
that was forwarded to the Board contained the reports of two 
VA outpatient clinic visits in May 2004.  

The regulations provide that, if the Statement of the Case 
and any prior Supplemental Statements of the Case were 
prepared before the receipt of the additional evidence, a 
Supplemental Statement of the Case will be furnished to the 
appellant and his or her representative as provided in 
38 C.F.R. §19.31, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the Statement of the Case or a prior Supplemental 
Statement of the Case or the additional evidence is not 
relevant to the issue, or issues, on appeal.  38 C.F.R. 
§ 19.37 (2003).  

The additional evidence is clearly relevant to all issues 
concerning ratings for the veteran's service-connected right 
foot disabilities.  Further, it is new and does not duplicate 
previous evidence.  

However, the RO has not considered that evidence or provided 
the veteran with a supplemental statement of the case.  
Neither does the record contain a written waiver of initial 
RO consideration of the additional evidence signed by the 
veteran.  Therefore, it would constitute prejudicial error 
for the Board to consider that evidence in the first 
instance.  The RO must do so and, if necessary, provide the 
veteran with a supplemental statement of the case.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should ensure full compliance 
with the notice provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  
Specifically, the RO should notify the 
veteran of the specific information and 
evidence needed to substantiate his claim 
for increased ratings for his right foot 
disabilities, for special monthly 
compensation based on the loss of use of 
his right foot, and for a total 
disability rating based on individual 
unemployability.  

2.  The RO should readjudicate the 
veteran's claims for increased ratings 
for his service-connected right foot 
disabilities, for special monthly 
compensation based on loss of use of his 
right foot, and for a total disability 
rating based on individual 
unemployability, considering, in 
particular, the VA outpatient reports 
that were added to the file in May 2004 
and any additional evidence received 
following this REMAND.  If any action 
taken remains adverse to the veteran, he 
should be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



